On Application to File Second Motion for Rehearing.
MORROW, P. J.
The purported record of the map of the city of Memphis was improperly received in evidence. .The conditions upon which the record of an instrument entitled to registration may be used as evidence are set forth in article 3726, Revised Civil Statutes 1925. The provisions of the statute, as shown by the bill, were not complied with. The error in its reception would not warrant a reversal for the reason that by oral testimony, opposed by no objection, proof was made that the offense was committed within the corporate limits of the city and at the place charged in the indictment.
The motion is overruled.